207 Mich. App. 19 (1994)
524 N.W.2d 246
In re MILLER ESTATE
Docket No. 149779.
Michigan Court of Appeals.
Submitted March 8, 1994, at Detroit.
Decided September 19, 1994, at 9:40 A.M.
Douglas D. Elliard, for the petitioner.
Gabel, Gudmundsen & Gabel, P.C. (by Clarence M. Gabel and Laura Gabel), for the respondent.
Before: WHITE, P.J., and MICHAEL J. KELLY and W.J. CAPRATHE,[*] JJ.
WHITE, P.J.
Petitioner appeals as of right a February 14, 1992, probate court order vacating a prior order, issued October 9, 1985, by a predecessor judge, which determined that petitioner Madalyn Harris Watkins was a daughter of decedent Marvin Miller. We reverse.
I
At issue is whether the three methods of establishing a man to be the natural father of a child for purposes of intestate succession set forth in *21 MCL 700.111(4); MSA 27.5111(4),[1] are exclusive, precluding inheritance under the facts of this case.
Petitioner was born on June 4, 1947, to Bertha Harris. A birth certificate was completed on that date and filed shortly thereafter, which listed Marvin Miller as the father. On July 3, 1947, following Harris' paternity complaint, Miller pleaded guilty in Detroit Recorder's Court to "bastardy." Relying on that plea, the Wayne Circuit Court adjudged Miller to be petitioner's father and ordered child support payments until petitioner reached sixteen years of age. Apparently, Miller complied. According to Harris' testimony at a 1985 probate court hearing, Miller, who had lived with Harris from 1945 to 1947, recognized petitioner as his daughter. Watkins testified that she had not met Miller until five or six years before his death, but thereafter he visited her home quite often, perhaps once or twice a week. Respondent does not dispute that petitioner is Miller's child or that Miller acknowledged her as his child.
At the time of the lower court proceedings, MCL 700.111(4); MSA 27.5111(4) provided:
If a child is born out of wedlock or if a child is born or conceived during a marriage but not the issue of that marriage, a man is considered to be the natural father of that child for all purposes of intestate succession if any of the following occurs:
(a) The man joins with the mother of the child and acknowledges that child as his child in a writing executed and acknowledged by them in the same manner provided by law for the execution and acknowledgment of deeds of real estate and recorded at any time during the child's lifetime in the office of the judge of probate in the county in which the man or mother of the child reside at the time of execution and acknowledgment. It shall *22 not be necessary for the mother of the child to join the acknowledgment if she is disqualified to act by reason of mental incapacity, death, or any other reason satisfactory to the probate judge of the county in which the acknowledgment may be recorded.
(b) The man joins with the mother in a written request for a correction of certificate of birth pertaining to the child which results in issuance of a substituted certificate recording the birth of the child.
(c) The man and the child have borne a mutually acknowledged relationship of parent and child which began before the child became 18 and continued until terminated by the death of either.
Petitioner does not claim that the facts as recited satisfy any of these conditions.
Petitioner relies on Easley v John Hancock Mutual Life Ins Co, 403 Mich 521; 271 NW2d 513 (1978). In Easley, the Michigan Supreme Court, relying on Trimble v Gordon, 430 US 762; 97 S Ct 1459; 52 L Ed 2d 31 (1977), held that a judicial determination of paternity entitled a child born out of wedlock to share equally in his father's estate notwithstanding the child's failure to satisfy the conditions of MCL 702.83; MSA 27.3178(153) of the former Probate Code.[2]Easley, supra at 522, *23 524-526.[3] In Trimble, as in Easley and here, paternity and support orders had been entered by a circuit court. The father paid child support in compliance with the order, openly acknowledging the child as his. Under the Illinois statute in issue,[4] however, Trimble could inherit from her father only if her parents had intermarried and her father acknowledged her. Trimble challenged the statute's constitutionality on equal protection grounds.
The Supreme Court declined to apply strict scrutiny to the statute's classification based on illegitimacy. 430 US 767. Even so, it held that the statute violated the Equal Protection Clause of the Fourteenth Amendment because the state's interest in promoting legitimate family relationships did not justify imposing sanctions on the children of illegitimate relationships, 430 US 768-770, and also because the "[d]ifficulties of proving paternity in some situations do not justify the total statutory disinheritance of illegitimate children whose fathers die intestate." 430 US 772. The Court went on to state:
The facts of this case graphically illustrate the *24 constitutional defect of [the statute]. Sherman Gordon was found to be the father of Deta Mona [Trimble] in a state-court paternity action prior to his death. On the strength of that finding, he was ordered to contribute to the support of his child. That adjudication should be equally sufficient to establish Deta Mona's right to claim a child's share of Gordon's estate, for the State's interest in the accurate and efficient disposition of property at death would not be compromised in any way by allowing her to claim in these circumstances. [Id.; emphasis added.]
The Michigan statute in effect at the time of Easley, supra, MCL 702.83; MSA 27.3178(153) (see n 2), was not as restrictive as the Illinois statute under review in Trimble, because it permitted a child born out of wedlock to inherit from the father either on intermarriage of the parents or by the parents acknowledging the child as theirs "by writing under their hands." Nonetheless, the Easley Court recognized that an equal protection issue was at stake in determining whether a judgment of paternity, sufficient to establish a right to support payments, was not also "sufficient to establish [the child's] right to claim a child's share of [the father's] estate." Trimble, supra; Easley at 524-525. The Easley Court concluded that a judgment of paternity granted no less than the right to an equal share with other children in the father's estate and that to decide otherwise would leave children whose filiation had been judicially decreed "in an inferior position," violating their right to equal protection of the laws. Id. at 524.
Easley was decided on November 20, 1978. That same year, the Legislature undertook to revise the Probate Code. Title of 1978 PA 642. The Revised Probate Code was approved on January 11, 1979, and became effective on July 1, 1979. Under that act, MCL 702.83; MSA 27.3178(153) and related *25 statutes were repealed and replaced by MCL 700.111; MSA 27.5111 as amended.[5] Respondent argues that the Legislature's passage of MCL 700.111; MSA 27.5111 after Easley renders a judicial determination of paternity irrelevant to intestate succession, because the conditions set forth in the statute are exclusive. We disagree.
We do not understand the Legislature's passage of MCL 700.111; MSA 27.5111 to be responsive to Easley or to mitigate its holding in any way. While the provisions of MCL 700.111; MSA 27.5111 address to some extent the issues decided in Trimble and Easley, the equal protection issue that arises when a judicial determination of paternity is not accorded its full weight remains. We conclude that MCL 700.111(4); MSA 27.5111(4), before its recent amendment,[6] addressed extrajudicial methods of establishing filiation and did not purport to address the effect of judicial determinations of paternity on rights of intestate succession. Although respondent finds in In re Vellenga Estate, 120 Mich App 699; 327 NW2d 340 (1982), support for her argument that the provisions of MCL 700.111(4); MSA 27.5111(4) are exclusive, that case did not involve a judicial determination of paternity and did not discuss Easley. Moreover, in Vellenga, the first judicial determination of the *26 relationship between the child and her putative father took place after the father had died.
This Court has continued to recognize that, even after the enactment of MCL 700.111; MSA 27.5111, under Easley, "an illegitimate child can inherit from his intestate father if, in a paternity suit, it is determined that the intestate is his father." In re Blanco Estate, 117 Mich App 281, 290; 323 NW2d 671 (1982).[7]
Our conclusion that Easley established a nonstatutory, judicial method of establishing a right to inherit that continued after the enactment of MCL 700.111(4); MSA 27.5111(4) is supported by the legislative analyses of the 1993 amendments (see n 6), which treat Easley as establishing an additional, non-statutory route to inheritance and refer to paternity actions as a means already recognized. The Senate Fiscal Agency analysis states:
The Code now specifies that out-of-wedlock children may inherit from their biological father in any of three situations (in addition, of course, to when the man provides for them in his will): ... Case law has established another route of inheritance for a child born out of wedlock. When an action under the Paternity Act has led to a man's being determined to be the father of a child, according to Easley v John Hancock Insurance Co. (403 Mich 521 (1978), the child is entitled to equitable treatment with other children with respect to inheritance. Some people believe that inheritance rights of children born out of wedlock, including those conceived as a result of rape, should be outlined in the Code and that the Easley decision should be codified in statute.
* * *
Supporting Argument

*27 ... In addition, the bill would solidify the practice, established in Easley, of granting inheritance equity to children born out of wedlock when paternity had been established and an order of filiation had been issued.

Opposing Argument
The bill could make virtually all estates vulnerable to the possibility of fraudulent claims from would-be heirs claiming to be illegitimate children. If these claims could not be substantiated by means currently recognized in law  written acknowledgement, paternity determination, birth certificate revision  then, taken to extremes, the bill could raise the prospect of regular exhumations and DNA testing to prove paternity posthumously.... [Senate Fiscal Agency Analysis, HB 4561, October 6, 1993. Emphasis added.]
A similar analysis is found in the House Legislative Analysis, HB 4561, June 15, 1993. Thus, we conclude that Easley is applicable to the instant case and reverse.
In view of our decision on this issue, we need not address petitioner's claim that the probate court lacked authority to vacate the prior order of the predecessor judge.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Before its amendment by 1993 PA 206 in October 1993.
[2]  The statute, as amended by 1972 PA 235, read in pertinent part:

Upon the intermarriage of the parents of a child born out of wedlock, or, in the absence of such writing under their hands, acknowledging it as their child, in either instance such child shall be legitimate with the identical status, rights and duties of a child born in lawful wedlock, effective from its birth. It shall not be necessary for the mother of such child to join in such acknowledgement in case she is disqualified to act by reason of insanity, mental incapacity, death, or if for any other reason satisfactory to the probate judge of such county, it is not practical for her to join therein. The failure of the mother of such child to join in any acknowledgement otherwise filed in accordance with the provisions of this section shall not invalidate or otherwise affect the same in any manner. Such acknowledgement shall be executed and acknowledged in the same manner by law provided for the execution and acknowledgement of deeds of real estate, and be recorded at any time in the office of the judge of probate of the county in which such father or mother of such child resided at the time of the execution and acknowledgement. Nothing in this section or done pursuant hereto except intermarriage shall give any person or persons any rights, standing or preference in any controversy relating to proceedings pursuant to chapter 10.
[3]  Both the successor probate court and respondent have approached Easley, which specifically dealt with an insurance policy, as if that case did not address intestate succession. However, as the cited pages of that opinion clearly indicate, the Court did address the issue of sharing in an intestate father's estate and predicated its holding on Trimble, which addressed only that issue.
[4]  Ill Rev Stat ch 3, § 12 (1973), later repealed. Trimble, supra at 763, n 1.
[5]  1979 PA 51 amended the title and numerous sections of the Revised Probate Code. It was approved on July 7, 1979, and took immediate effect, retroactive to July 1, 1979.
[6]  The Legislature recently amended MCL 700.111; MSA 27.5111 and MCL 700.127; MSA 27.5127 to codify Easley's holding and to address the inheritance rights of children conceived as the result of rape. 1993 PA 206, approved October 18, 1993, filed October 19, 1993, and ordered to take immediate effect. MCL 700.111(4)(d); MSA 27.5111(4) (d) was added and provides:

The man has been determined to be the father of the child and an order of filiation establishing that paternity has been entered pursuant to the paternity act, Act No. 205 of the Public Acts of 1956, being sections 722.711 to 722.730 of the Michigan Compiled Laws.
[7]  In Blanco, the Court declined to give effect to an adjudication of paternity entered in a Puerto Rican court because the proceeding took place more than four years after the alleged father's death.